UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1774


FISLET DESJARDIN, a/k/a Desjordin Altesson Fislet, a/k/a Fislet CJ Desjardin,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 26, 2020                                         Decided: April 3, 2020


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ira J. Kurzban, Kevin A. Gregg, Elizabeth Montano, Edward F. Ramos, KURZBAN
KURZBAN TETZELI & PRATT P.A., Coral Gables, Florida, for Petitioner. Joseph H.
Hunt, Assistant Attorney General, John S. Hogan, Assistant Director, Rebecca Hoffberg
Phillips, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fislet Desjardin, a native and citizen of Haiti, petitions for review of an order of the

Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration

judge’s decision finding him removable for having an aggravated felony conviction, and

denying his applications for asylum, withholding of removal, and deferral of removal under

the Convention Against Torture. We deny the petition for review.

       We conclude that Desjardin is removable because his Maryland conviction for

robbery, in violation of Md. Code Ann., Crim. Law § 3-402, is an aggravated felony. 8

U.S.C. § 1227(a)(2)(A)(iii) (2018) (alien convicted of an aggravated felony after admission

is deportable); United States v. Johnson, 945 F.3d 174, 181 (4th Cir. 2019) (holding that

Maryland robbery is a violent felony under 18 U.S.C. § 924(e)(2)(B)(i) (2018)). We have

considered Desjardin’s arguments to the contrary and find them without merit. *

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         PETITION DENIED




       *
         Desjardin does not assert that, in the event that he is removable because of an
aggravated felony conviction, he is eligible for asylum, withholding of removal, or
protection under the Convention Against Torture.

                                              2